EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Jason Murphy on November 18, 2021. Confirmation was received subsequently.

The application has been amended as follows: 

In Claim 1, line 5, “manufacturing an outboard” is replaced by “manufacturing the outboard”
Claim 10 is cancelled.
Claim 11 is cancelled.
Claim 12 is cancelled.
Claim 13 is cancelled.
Claim 14 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2016/0108736 to Schuring (S1), which discloses a method of manufacturing wind turbine blades (Fig 1: 10), wherein each rotor blade comprises an inboard section (Fig. 5a: 70) and an outboard section (74), the method comprising: 
Manufacturing the inboard blade section comprising a root end (Fig 5b: 16) and a transition region (Fig 5a shows the transition from narrow root to broad airfoil) using a first casting process*; and [Page 5, ¶89 discloses attaching the elements as individual shells to the spar through attachment. 494 
Manufacturing the outboard blade section comprising an airfoil region (the tip of the blade has an airfoil shape) using a second casting process (Page 4, ¶85 discloses the tip is formed in a closed mold process.) that is different from the first casting process. e providing a connector interface (Fig 5a: right side of 2) shows an interface of connection on element 72 that acts as a method of connecting the inboard blade section and the outboard blade section. 
*Regarding the limitation, “Manufacturing the inboard blade section comprising a root end and a transition region using a first casting process ... using a second casting process that is different from the first casting process”, as discussed above, it is apparent that S1 manufactures the root portion using the same process as the main blade portion (i.e. an open mold process). However, insofar as this is not explicitly stated, the prior art would alternatively read: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting process of the root, which discloses casting two shells to be affixed to a spar, to provide wherein the first casting process is an open mold casting process, as S1 suggests that the forming two shells to affix to a spare can be an open mould process, when referring to the main blade portions. This would yield a different casting process for the inboard blade section (open-mould) as opposed to the outboard section (closed-mould). 
A secondary reference discloses some of the missing elements of the claims prior to the amendment, as US 2018/0223796 to Yarbrough which discloses a connector interface disposed at least partially inside at least one of the inboard blade section and the outboard blade section. This is shown specifically as, a connector interface(Fig 12, 166) that is at least partially inside an outboard section for connection to a second interface portion(158, 179) that is partially inside an intervening structure for 
Such art would be capable of combination to yield the join connection partially inside the outboard section.
The art listed; however, fails to disclose the additional feature of a unique casting process for the inboard process that is performed once in a first step and twice in a second consecutive step, with a different casting process for forming the three blade outboard sections during the first step with the singular casted outboard section.  Applicant has device this method to more compactly and efficiently use the manufacturing structures, space, and time.  It is known in the art of production to calculate production-possibility curves to determine the ideal arrangement of elements in a casting or production time schedule; however, this feature has not been applied to wind turbine blades formed of two differently cast elements as Applicant has.  In particular one of ordinary skill would not be motivated to make the particular arrangement of 3 outboard and one inboard, in a first step and a consecutive step with just two outboard in the two separate casting processes as laid out. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745